The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
This Office Action follows RCE filed on August 4, 2022. Claims 10-17 have been amended; no claims have been cancelled; claims 18-20 have been added.   
In view of amendments, remarks and Terminal Disclaimer, ODP rejection, the rejection of claims 10-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable as obvious over Anderson et al. (U.S. Patent Application Publication 2015/02266804 A1, now U.S. Patent 10,029,967), and , the rejection of claims 14-17 under 35 U.S.C. 103 as being unpatentable as obvious over Anderson et al. (U.S. Patent Application Publication 2015/02266804 A1, now U.S. Patent 10,029,967) as applied to claims 1-13 above and further in view of Palmer et al. (U.S. Patent Application Publication 2014/0256862 A1) have been withdrawn.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Anthony P. Venturino (Reg. No. 31,674) on August 8, 2022.
Terminal Disclaimer has been filed and approved to obviate ODP rejection.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are allowable over the closest reference: Anderson et al. (U.S. Patent Application Publication 2015/02266804 A1, now U.S. Patent 10,029,967) and Palmer et al. (U.S. Patent Application Publication 2014/0256862 A1).  
The disclosure of the above-mentioned references resided in paragraphs 9-10 of the Office Action dated September 7, 2021 is incorporated herein by reference.
However, the above-mentioned references of Anderson et al. and Palmer et al. do not disclose or fairly suggests the claimed surface-active compound according to structure (D.I): 

    PNG
    media_image1.png
    403
    621
    media_image1.png
    Greyscale

wherein R1 and R5 are independently absent or a bivalent linking group, 
R2 and R6 are independently a bivalent polyether group, 
R3 and R7 are independently absent or a bivalent linking group, and 
R4 and R8 are independently a moiety having a site of ethylenic unsaturation; wherein R9 and R10 are independently selected from the following structures D.Ia, D.Ib, D.Ic, D.Id:

    PNG
    media_image2.png
    530
    632
    media_image2.png
    Greyscale

or a C2-C30 branched or linear alkyl group or alkenyl group, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Anderson et al. and Palmer et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764